 

 

Case 1:19-cv-06328-KPF Document 2 Filed 07/08/19 Pagé 1 of 7

 

UNITED STATES DISTRICT CQURE) -93) 1441: [8
SOUTHERN DISTRICT OF NEW YORK

Moen Beowa
Boye bree
i ‘ { P P
Write the full name of each plaintiff. * WY wi My & oe

(Include case number if one has been

 

 

 

assigned)
-against-
hoc “a ° COMPLAINT
Wt O ATTIC
Do wha a jury trial?
\No eo eee Cw es [INo

 

PLVE Hosy
“Tw Tee

Write the full name of each defendant. If you need more
space, please write “see attached” in the space above and
attach an additional sheet of paper with the full list of
names. The names listed above must be identical to those
contained in Section 11.

 

NOTICE

The public can access electronic court files. For privacy and security reasons, papers filed
with the court should therefore not contain: an individual's full social security number or full
birth date; the full name of a person known to be a minor; or a complete financial account
number. A filing may include only: the last four digits of a social security number; the year of
an individual’s birth; a minor’s initials; and the last four digits of a financial account number.
See Federal Rule of Civil Procedure 5.2.

 

 

 

Rev. 1/9/17
 

Case 1:19-cv-06328-KPF Document 2 Filed 07/08/19 Page 2 of 7

I. BASIS FOR JURISDICTION

Federal courts are courts of limited jurisdiction (limited power). Generally, only two types of
cases can be heard in federal court: cases involving a federal question and cases involving
diversity of citizenship of the parties. Under 28 U.S.C. § 1331, a case arising under the United
States Constitution or federal laws or treaties is a federal question case. Under 28 U.S.C, § 1332,
4 case in which a citizen of one State sues a citizen of another State or nation, and the amount
in controversy is more than $75,000, Is a diversity case. In a diversity case, no defendant may
be a citizen of the same State as any plaintiff.

What is the basis for federal-court jurisdiction in your case?
a Federal Question
(Diversity of Citizenship _~
A. If you checked Federal Question

Which of your federal constitutional or federal statutory rights have been violated?

Fi4anuD

 

 

 

B. If you checked Diversity of Citizenship
1. Citizenship of the parties
Of what State is each party a citizen?

The plaintiff , Doe Wn , is a citizen of the State of
(Plaintiff's name)

New Vote

(State in which the person resides and intends to remain.)

 

or, if not lawfully admitted for permanent residence in the United States, a citizen or
subject of the foreign state of

 

!f more than one plaintiff is named in the complaint, attach additional pages providing
information for each additional plaintiff.

Page 2
 

 

Case 1:19-cv-06328-KPF Document 2 Filed 07/08/19 Page 3 of 7

If the defendant is an individual:

The defendant, . ; , is a citizen of the State of
(Defendant’s name)

 

 

or, if not lawfully admitted for permanent residence in the United States, a citizen or
subject of the foreign state of

 

If the defendant is a corporation:

The defendani, h UTeMATIIG , is incorporated under the laws of

the State of Che EFoReNlaA
and has its principal place of business in the State of _C_> L.\ CoGNIA

 

 

or is incorporated under the laws of (foreign state)

 

and has its principal place of businessin — C—_ De} FORNIA

If more than one defendant is named in the complaint, attach additional pages providing
information for each additional defendant.

Il. PARTIES

A. Plaintiff Information

Provide the following information for each plaintiff named in the complaint. Attach additional
pages if needed.

Doe T Beown

 

 

First Name Middle Initial Last Name
it Cher 22 OveeT 4b
Street Addavess
Ned otic. New Yogic. IO0lo
County, City State V Zip Code

 

CCA 2g HOozZ ob rabrewaS ZOBamail. eM
Telephone Number Email Address (if available)

Page 3
 

 

Case 1: 19-cv- 06328- KPF Document 2 “Filed 07/08/19 ‘Page 4oft7

B. Defendant Information

To the best of your ability, provide addresses where each defendant may be served. If the
correct information is‘not provided, it could delay or prevent service of the complaint on the
defendant. Make sure that the defendants listed below are the same as those listed in the
caption. Attach additional pages if needed.

 

 

Defendant 1: Nutes MAT LTic. whe
First Name Last Name
* pueysre db 2. fre blene, uy ow) tte.-buddug Somer 2005,"
Curtent Job Tite (or other identifying information) |

| ES SU Sak. “#343

Current Work Address {or other address where defendant may be served)

Can Cramuctcs : ~  FFVO

 

 

 

 

County, City Sta ' Zip Code
Defendant 2: Wo ro fz 255 QQ wm
First Name Last Name

Current Job Title (or other identifying information)
Lo of Mw *#3 45
Current Work Address (or other address where defendant may be served}

Saun Hreanecia Coley weet G4 1O

County, City State Zip Code

Defendant 3: (4A4Lv0E Hosa

First Name ast Name
' BE nichwanzeg. [a Grup

Current Job Title (or other identifying information}

10 Govenatzn [Jaye

Current Work Address (or other address where defendant may be served}

Bunkeatin Ma O03

County, city State Zip Code

Page 4
 

 

Case 1: 19- ~cv- 06328-KPF “Document 2 Filed 07/08/19 Page 5 of 7

Defendant 4:

“lwrra Tee

First Name Last Name

 

Current Job Title (or other identifying information)

749 Wese 1%

Current Work Address (or other address where defendant may be served)

Naw York News “foe. (0O} |

County, City. State Zip Code »

HE. STATEMENT OF CLAIM
Place(s) of occurrence: R@aiOGwCe |4 Ens 2. S O.. +22 WY Loolk

Date(s) of occurrence: M\ eyed PE NF eather Sere. Zolts
/

FACTS:

State here briefly the FACTS that support your case. Describe what happened, how you were
harmed, and what each defendant personally did or failed to do that harmed you. Attach
additional pages if needed. '

TMT HWwe Aweesme Hosier on Buehoss ovmcpeuon

| ALSO

q 7
AD A Hosni 7 Worn (ieee. COM aw
Woeok eases a2 wile the dome num,

eke from

Ev] com 1 Wad moved voy et. coon Flaca avd
Ub were & salockewcun Te ape vaded~ sikze Wie Fate Nar
V bed tel ort ru bolS meal ee. Nerd recs am site... ul “tee
Now Pea Com Rk lwas migrating roy Prabemaperaanl- Wray Ting
itz B Bivdaonk. Britt nel], bom Subdanaun Wher | wae @nbided
oy \ Cow ghaowls, Witwrecy abit Oh ae Gon Ve. hene-patarebavey
wrest) Pad Nationale wre cdanrrn th Wue testqorer |
m Genpak: mth. | Com. endl. unsere Schenk bat.

wong
Mae tho! yee

 

 

ste. K Bouchet ses Pode SO" ars valinn
\ bad Choe dW (Cow cetera Na deta ane)

ade Dalene fir vey Ma Corpse ern (conn ha) cdeavolza.

Page 5
 

 

Case 1:19-cv-06328-KPF Document 2 Filed 07/08/19 Page 6 of 7

L perp Nir Mer. The onerpetlrec VoL, bend, Blrehook

Yeu Ed, arco rok-cloren, lralie de they tollmdad. alts fyle Linke”

 

 

Rive he. wand Nulomebtive hed Wed. ustio 6 add Tumncdnen
le, ay a Wt. Wu wilted, fee P| Yj then twd, Ihe Gareotenkies
Kos, J

 

 

Wy

rey Wels vag 0 Ytows>, nfl ong fone
wy

 

 

INJURIES:

If you were injured as a result of these actions, describe your injuries and what medical
treatment, if any, you required and received.

Vver eonctink. Mires bed. meusnea o, Nob mach,
we) Sarees os ein Mak afes ae! aeieeuabin
owl bres ovis by. Wh wecomhe Win ue of N bro AGN Pm
lredvesline Preevbed ty ry PP.

IV. RELIEF

State briefly what money damages or other relief you want the court to order

M4 Weesije Bes Peco eenl Te—swWlodewneunn bles

Urano pertl wate Virwng fence Vaan Gone wee) cS peel, reek tdiwove
\eheat Surree Hao vy mnayans spc at coi ech. 2m Mwaladuass

§ vane. Yi une K vl

 

ane now LewvalS ca JO fire Tt emer sone’ bveaash
wy Wes Yano vi Wiyhituern Bue de tele 6 be fatal.

Page 6
 

 

Case 1:19-cv-06328-KPF Document 2 Filed 07/08/19 Page 7 of 7

V. PLAINTIFF'S CERTIFICATION AND WARNINGS

By signing below, I certify to the best of my knowledge, information, and belief that: (1) the
complaint is not being presented for an improper purpose (such as to harass, cause
unnecessary delay, or needlessly increase the cost of litigation); (2) the claims are supported
by existing law or by a nonfrivolous argument to change existing law; (3) the factual
contentions have evidentiary support or, if specifically so identified, will likely have
evidentiary support after a reasonable opportunity for further investigation or discovery;
and (4) the complaint otherwise complies with the requirements of Federal Rule of Civil
Procedure 11.

L agree to notify the Clerk's Office in writing of any changes to my mailing address. I
understand that my failure to keep a current address on file with the Clerk's Office may
result in the dismissal of my case.

Each Plaintiff must sign and date the complaint. Attach additional pages if necessary. If seeking to
proceed without prepayment of fees, each plaintiff must also submitan IFP application.

af & [a9 NV 2

  
   

 

 

 

Dated * Plaintifts Signature
a
Lo ON LL B2Zawn
First Name , Middle Initial Last Name

I4 Cres 2% Gmeet #226

Street Address

 

 

New Yo exe New Voge 1OO I
County, City \ State | Zip Code
CO4) 629-800zZ clo@borown . Gun
‘Yelepherfe Number’ Email Address (if avgilable)

Lhaye read the Pro Se (Nonprisoner) Consent to Receive Documents Electronically:
Yes OINo

if you do consent to receive documents electronically, submit the completed form with your
complaint. If you do not consent, please do not attach the form.

Page 7
